DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE application filed on November 23, 2021 and wherein the Applicant has amended claims 1, 17, 21 and claims 15-16 were previously canceled.
In virtue of this communication, claims 1-14, 17-22 are currently pending in this Office Action.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-14, 17-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Karapetyan279 et al (US 20180249279 A1, hereinafter Karapetyan279) and in view of .
Claim 1: Karapetyan279 teaches a method for modifying Binaural Room Impulse Reponses BRIRs (title and abstract, ln 1-15 and figs. 1a/b/c) comprising:
segmenting a first BRIR (BRIR set in figs. 32-33 and obtained in fig. 6) into at least 2 regions (including direct sound, ground reflection, early reflection, reverb in figs. 32-33, para [0238]-[0244], for modification of the early reflection portion of the BRIR, para [0235]), wherein the first BRIR is a BRIR for an individual generated by accessing a database (reference BRIR filter-set database 251 in fig. 45) comprising a candidate pool of BRIRs (a set of BRIRs were determined with respect to different positions of the loudspeakers, etc., para [0404]);
performing a modification operation on at least one of the at least 2 regions to generate at least one modified region (filtering a portion of the BRIR or replace with the portion of the BRIR in fig. 32, para [0250]-[0252], i.e., intermediate cutoff portion inherently exists for replacing with other portion of the BRIR, or filtering the early reflection portion of the BRIR to obtain a modified BRIR via an analysis of the collected audio signal, para [0194]-[0196]) wherein the modification operation comprises adapting different perceived loudspeaker acoustic properties or room acoustic properties (elevated early reflection portion of the BRIRs, para [0251]) from that of the first BRIR (original non-elevated early reflection portion of the BRIRs  to be replaced, e.g., replacing a non-elevation perceived early reflection portion of the BRIR with an elevated early reflection portion so that original non-elevated BRIRs will then be perceived from a higher elevation angle with the modification, para [0251]) and

However, Karapetyan279 does not explicitly teach where performing the forming of the at least one modified BRIR region and any unmodified regions of the at least two regions is by combining the at least one modified region and any unmodified regions of the at least two regions and does not explicitly teach the first BRIR is a BRIR for an individual and for a population of individuals, each BRIR in the pool indexed according to extracted biometric properties and the generation of the first BRIR determined by a matching operation applied to the extracted biometric properties.
Oh teaches an analogous field of endeavor by disclosing a method for modifying BRIR (title and abstract, ln 1-6 and a system for personalization processor in fig. 6 and a method in fig. 9), comprising:

performing a modification operation on at least one of the at least 2 regions to generate at least one modified region (through applying a weight through weight calculation based on the user information, i.e., user’s anthropometric feature in fig. 5, e.g., adjusting weight on at 
combining at least one modified region and any unmodified regions of at least two regions to form second BRIR (through the frequency component synthesis unit 341, para [0094]-[0095]), wherein the second BRIR relative to the first BRIR reflects changes in perceived loudspeaker acoustic properties or room characteristics when the second BRIR is used to process an audio signal (personalized HRTFs outputted from the synthesis unit 341 of fig. 6,  performing binaural rendering in step S905 in fig. 9, para [0112]; by selecting a mode to weigh ITD, ILD, and spectral notch level, para [0066], para [0107], i.e., perceiving the sound source or loudspeaker direction and distance inherently) for benefits of improving an binaural audio rendering experience by accurately modifying the audio sound based on the individual anthropometric information (para [0009]-[0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the combining of the at least one modified region and any unmodified regions of the at least two regions and wherein the first BRIR is a BRIR for the individual and each BRIR in the pool indexed according to the extracted biometric properties, as taught by Oh, to the forming of the at least one modified BRIR region and any 
However, the combination of Karapetyan279 and Oh does not explicitly teach that the candidate pool of BRIRs for a population of individuals.
Bilinski teaches an analogous field of endeavor by disclosing a method for modifying BRIR (title and abstract, ln 1-13 and a system in fig. 1 and corresponding method in figs. 4-6) and wherein a database is disclosed (training data 110 in fig. 1) and wherein the database comprising a candidate pool of BRIRs (measured HRTFs 108 in fig. 1) for a population of individuals (the measured HRTFs corresponding to different training subjects, e.g., 36 human subjects of both genders with an age range from 16 to 61, para [0020]) and each BRIR in the pool indexed according to extracted biometric properties (anthropometric feature including circumference of the head, the distance between the ears, neck length, etc., of the human subject para [0002] and corresponding to a test subject 114 in fig. 1 and retrieving a measured HRTF corresponding to the anthropometric feature 118 of the test subject 114 as the index applied to the anthropometric feature parameters 112 in the training data 110 in fig. 1) and the generation of the first BRIR determined by a matching operation applied to the extracted biometric properties (via the HRTF engine 104, para [0027]-[0029]) for benefits of achieving an improvement of performance in personalizing the HRTFs by creating a HRTF database with pairs of biometric properties and the corresponding HRTFs (para [0002]-[0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein that the candidate pool of BRIRs for 
Claim 17 has been analyzed and rejected according to claim 1 above and the combination of Karapetyan279, Oh, and Bilinski further teaches a system for modifying room or speaker characteristics for spatial audio rendering over headphones (Karapetyan279, used in the environment over headphones, para [0100-0101] and Oh, used by headphone 550 in fig. 4) comprising: a processor (Karapetyan279, via a computer or signal processor and para [0023] and the method as discussed in claims 1).
	Claim 21 has been analyzed and rejected according to claims 1 and 17 above and the combination of Karapetyan279, Oh, and Bilinski further teaches, each spatial audio transfer function indexed according to extracted image based properties (Oh, user input can be image or video by which, anthropometric features are calculated, para [0059]-[0064]).
Claim 2: the combination of Karapetyan279, Oh, and Bilinski further teaches, according to claim 1 above, wherein the first BRIR is segmented into at least two of 4 regions that include a direct region (Karapetyan279, most portion in direct sound in figs. 32-33 and Oh, separating the HRTF into a plurality of components corresponding to a plurality of body portions, para [0095]), an early reflections region (Karapetyan279, part of early reflections in figs. 32-33), a head and torso influenced region (Karapetyan279, other part of the early reflections and overlap with the direct sound and influenced by shoulders, torso, ears, etc. and p.4-5, para 98-99), and a late reverberation region (Karapetyan279, reverb portion in figs. 32-33).
Claim 3: the combination of Karapetyan279, Oh, and Bilinski further teaches, according to claim 1 above, wherein the second BRIR relative to the first BRIR reflects changes in 
Claim 4: the combination of Karapetyan279, Oh, and Bilinski further teaches, according to claim 1 above, wherein the second BRIR is intended to mimic an audio processing performed by a target loudspeaker (Karapetyan279, target speaker 212 with respect the speaker 211 and having an elevation angle -15, -30 degrees to generate filter curves in figs. 1b and 49 and p.19, para 384-386 and virtual reality environment in a virtual room in fig. 6 and p.5, para 101-102) different from the first loudspeaker used for the first BRIR (Karapetyan279, reality or anechoic room in fig. 6 and Oh, the HRTF measured in an anechoic room, para [0049]) and at least one modified region is generated from a corresponding region culled from the impulse response for the target loudspeaker (Karapetyan279, early reflections of the elevated BRIRs is taken to process the early reflections of the non-elevated BRIRs in figs. 32-33 and p.12, para 251-252), wherein segmenting includes determining a direct region of the first BRIR (segmenting as discussed in claim 1 above) and further comprising applying deconvolution to the direct region of the first BRIR to remove the first loudspeaker effects from the direct region (Karapetyan279, measuring BRIR by using real speaker in a reality and modified to fit to the headphone in fig. 6 and replacing the early reflections of the non-elevated BRIRS, p.12, para 251, and by subtracting the selected HRTF, p.19, para 372-373, and deconvolving in time domain, p.9, para 195); and convolving the impulse response for the target loudspeaker with the deconvolved direct region of the first BRIR (Karapetyan279, replacement with the elevated BRIR and p.12, 
Claim 5: the combination of Karapetyan279, Oh, and Bilinski further teaches, according to claim 1 above, wherein the second BRIR is intended to mimic an audio processing performed by a target room (Karapetyan279, binaural recording room in fig. 6 and the original HRTF is measured in an anechoic room, para [0049]) different from a first room used for the first BRIR (Karapetyan279, a room for recording in the reality in fig. 6) and at least one modified region is generated from a corresponding region derived from an impulse response for the target room (Karapetyan279, early reflection is replaced and p.12, para 251 and by subtracting the selected HRTF, p.19, para 372-373) wherein segmenting includes determining at least one of an early reflection region and later reverberations region of the first BRIR (segmenting as discussed in claim 1 above) and further comprising applying changes to at least one of an early reflections region and later reverberations region to reflect the sound characteristics of the target room (Karapetyan279, filtered early reflections with respect to unmodified direct sound and reverb in fig. 33, and Oh, applying the personalized HRTF to rendering audio, para [0050]).
Claim 6: the combination of Karapetyan279, Oh, and Bilinski further teaches, according to claim 4 above, wherein the first loudspeaker effects are deconvolved from the first BRIR and further comprising convolving the impulse response for the target loudspeaker with the deconvolved BRIR response for the first loudspeaker (Karapetyan279, deconvolving by zero out and then filled in the measured one, p.19, para 194-195).
Claim 7: the combination of Karapetyan279, Oh, and Bilinski further teaches, according to claim 4 above, wherein the direct region of the first BRIR is replaced with a direct region of 
Claim 8: the combination of Karapetyan279, Oh, and Bilinski further teaches, according to claim 1 above, wherein the second BRIR corresponds to an audio processing performed in a target room (Karapetyan279, eight target speakers in the test room and having elevated four speakers with respect to the listener’s plane which has other four speakers in figs. 18-19 to generate filter curves in the reference room in figs. 18-19 and p.8, para 174-179 and a simplified room configurations in fig. 6) different from a room corresponding to the first BRIR (Karapetyan279, reality or anechoice room in fig. 6) and at least one modified region is generated from a corresponding region culled from the impulse response for the target room (Karapetyan279, early reflections of the elevated BRIRs is taken to process the early reflections of the non-elevated BRIRs in figs. 32-33 and p.12, para 251-252).
Claim 9: the combination of Karapetyan279, Oh, and Bilinski further teaches, according to claim 1 above, wherein the modification operation is optimized for cinema applications (Karapetyan279, perceiving the stereo sound from 3D directions, i.e., sound sources from azimuth and elevation angles through the input height information to modify the filter curves in fig. 1c and “Mozart at Fraunhofer IIS, Erlanger in fig. 19 and p.8, para 178) and corresponds to changes in room characteristic comprising at least one of loudspeaker to listener distance; loudspeaker position; room RT60; room size, dimensions, and shapes; and room furnishings (Karapetyan279, loudspeaker positions from reflection region of elevated locations through the reflections region of the elevated BRIR by processing the original BRIR in figs. 32-33 and 
Claim 10 has been analyzed and rejected according to claims 1 and 9 above and the combination of Karapetyan279, Oh, and Bilinski further teaches wherein the modification operation is optimized for gaming applications (Karapetyan279, creating virtual sound sources by in fig. 6).
	Claim 11 has been analyzed and rejected according to claims 1 and 9 above and the combination of Karapetyan279, Oh, and Bilinski further teaches wherein the modification operation is optimized for music applications (Karapetyan279, replaying sound in the Mazart hall in fig. 18-19 and p.8, para 177-179).
Claim 13: the combination of Karapetyan279, Oh, and Bilinski further teaches, according to claim 1 above, wherein the segmentation of regions is based on one or more of time estimates for start and stop time for the selected one of the at least two regions; an echo density estimation; and measures of interaural coherence (Karapetyan279, starting and ending points are defined in the time domain for estimating transition points and p.5-6, para 117-122).
Claim 14 has been analyzed and rejected according to claims 1 and 9 above.
Claim 18 has been analyzed and rejected according to claims 17 and 14 above.
Claim 19: the combination of Karapetyan279, Oh, and Bilinski teaches all the element of claim 19, according to claim 17 above, including using a processor to segment the first BRIR into the at least 2 regions that include a direct region (Karapetyan279, most portion in direct sound in figs. 32-33), an early reflections region (Karapetyan279, other part of the early reflections and overlap with the direct sound and influenced by shoulders, torso, ears, etc. and except wherein the modified BRIR is synthesized to simulate non-room environments; and using ray tracing to synthesize the new reverberation corresponding to the non-room environment.
An Official Notice is taken that synthesizing a room BRIR to produce a non-room BRIR by subtracting the undesired portion and synthesizing the desired portion to simulate the non-room environment is notoriously well-known in the art before the effective filing date of the claimed invention for benefits to simplifying processing of the procedure to obtain a non-room or open-space acoustic characteristic (e.g., US 20150223002 A1, para 113, using ray-tracing to have HRIR by considering the torso, head, and pinna reflections, etc. para [0113] and US 5748758 A, using ray tracing to simulate large area of virtual acoustic room, etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the modified BRIR is synthesized to simulate non-room environments; and using ray tracing to synthesize the new reverberation corresponding to the non-room environment, as taught by well-known in the art, to the system, 
	Claim 22: the combination of Karapetyan279, Oh, and Bilinski further teaches, according to claim 21 above, wherein the modified spatial audio transfer function provides virtualization of a target loudspeaker having different acoustic properties than the loudspeaker used as a basis for the first spatial audio transfer function (Karapetyan279, filter is applied to reflect the change of the BRIR upon the height of a virtual sound source, abstract; creating virtual sound sources different from the actual loudspeaker in fig. 6, para [0100]-[0102], and Oh, forming a 3D for perceiving a sound image at a virtual position, para [0005]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Karapetyan279 (above) and in view of references Oh (above), Bilinski (above), and Family (US 20180091920 A1).
Claim 12: the combination of Karapetyan279, Oh and Bilinski teaches all the elements of claim 12, according to claim 11 above, except wherein the room acoustic characteristics are matched to the genre of the music by selection of an RT60 room parameter value.
Family teaches an analogous field of endeavor by disclosing a method for generating modified BRIR (title and abstract, ln 1-13 and fig. 1) and wherein matching a room acoustic characteristics with a genre of the music is disclosed (BRIRs as room acoustic characteristics is selected according to at least metadata including genre of the sound program through the metadata connection to the analyzer/selector 8 in fig. 1 and p.3, para 21) for benefits of achieving an accuracy sound reproduction of the original acoustic venue and environment  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the room acoustic characteristics are matched to the genre of the music, as taught by Family, to the method, as taught by the combination of Karapetyan279, Oh, and Bilinski, for the benefits discussed above.
However, the combination of Karapetyan279, Oh, Bilinski, and Family does not explicitly teach selecting an RT60 room parameter value.
An Official Notice is taken that selecting an RT60 room parameter value in defining the room acoustic characteristics is notoriously well-known in the art before the effective filing date of the claimed invention for benefits of reducing the computation time and complexity by reducing a length of the signal decay of the diffuse or reverberant time (e.g., US 20030007648 A1, para 101, RT60 is selected to define the room acoustic characteristic of the room by defining the length of reverberation time, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied selecting the RT60 room parameter value, as taught by well-known in the art above, to the method, as taught by the combination of 
Karapetyan279, Oh, Bilinski, and Family, for the benefits discussed above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Karapetyan279 (above) and in view of references Oh (above), Bilinski (above), and Karapetyan (“Elevation th Convention, June 4-7 of year 2016, Paris, France, p.1-4).
Claim 20: the combination of Karapetyan279, Oh, and Bilinski teaches all the elements of claim 20, according to claim 1 above, except wherein the modification operation corresponds to one of changing the distance of the speakers relative to the listener and changing the distance of the speakers relative to the room walls.
Karapetyan teaches an analogous field of endeavor by disclosing a method for generating modified Binaural Room Impulse Responses BRIRs (title and abstract, ln 1-6 and fig. 1) and wherein the modification operation corresponds to one of changing the distance of the speakers relative to the listener and changing the distance of the speakers relative to the room walls (the sound source is elevated to different location, affecting the reflection from room walls, i.e., changing the distance of the speakers relative to the room walls and modifying the direct sound to perceive the elevated sound source, i.e., changing a distance of speaker to the room ceiling inherently) for benefits of achieving a 3D sound effects in a sound image by localizing the sound sources in variety height positions in a simpler and costless efforts (p.1, abstract, col 1, para 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the modification operation corresponds to one of changing the distance of the speakers relative to the listener and changing the distance of the speakers relative to the room walls, as taught by Karapetyan, to the modification operation in the method, as taught by the combination of Karapetyan279, Oh, and Bilinski, for the benefits discussed above.

Response to Arguments

Applicant's arguments filed on November 23, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitations. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 17, 20, a response is considered necessary for several of applicant’s arguments since references Karapetyan279 and Oh will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claims 1, 17, 20 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “None of the references (Karapetyan and Oh) teach or suggest the acquiring BRIRs by accessing a database comprising a candidate pool of BRIRs for a population of individual, each BRIRI in the pool indexed according to extracted biometric properties, image based properties, and the modification operation adapting different perceived loudspeaker acoustic properties or room acoustic properties from that of the first BRIR as recited in claims 1, 17, and 21” because Karapetyan teaches “modifying a reference filter curve depending on the elevation, Abstract”, and “Oh to disclose use of a candidate pool of BRIRs. While Oh in a general sense describes using various transfer functions of an HRTF, its use of the various transfer functions making up the HRTF is limited to generating a personalized HRTF reflecting the user’s anthropometric features, See Fig. 5”, as asserted in paragraphs 3-4 of page 7 in Remarks filed on November 23, 2021.

Referred to prior art Oh and in resonse to the argument cited above, the Office further respectfully disagrees because Oh does not only broadly teaches the argued “use of the various transfer functions making up the HRTF is limited to generating a personalized HRTF reflecting the user’s anthropometric features, See Fig. 5”, but also details, as discussed in the office action above, by disclosing segmenting (decomposing the individual HRTF retrieved from the database 350, into one or more components in frequency bands or time bands, para [0049[, para [0084], e.g., frequency envelop component and notch component in fig. 6); performing modification (adjusting weight or high-pass filtering actually-measured HRTF and low-pass filtering simulated HRTF, para [0101]); and combining (synthesis unit 341 of fig. 6, etc. and see the discussion in claim 1 above) and wherein each BRIR in the pool indexed according to extracted biometric 
On the bases of above analyses and evidences from the prior arts, the prior art rejection of independent claims 1, 17, 20 under 35 USC §103(a), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection dependent claims 2-14, 18-19 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESHUI ZHANG/
Primary Examiner, Art Unit 2654